UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 16-6551


ROY JOHNSON, JR.,

                Petitioner - Appellant,

          v.

WARDEN JOSEPH MCFADDEN,

                Respondent – Appellee,

          and

STATE OF SOUTH CAROLINA; LIEBER CORRECTIONAL INSTITUTION,

                Respondents.


Appeal from the United States District Court for the District of
South Carolina, at Florence. Richard Mark Gergel, District Judge.
(4:14-cv-04272-RMG)


Submitted:   December 6, 2016                Decided:   December 29, 2016


Before NIEMEYER, MOTZ, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Roy Johnson, Jr., Appellant Pro Se. Donald John Zelenka, Senior
Assistant Attorney General, Melody Jane Brown, Assistant Attorney
General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Roy Johnson, Jr., seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2254 (2012) petition.        We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

     Parties are accorded 30 days after the entry of the district

court’s final judgment or order to note an appeal, Fed. R. App. P.

4(a)(1)(A), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5), or reopens the appeal period under

Fed. R. App. P. 4(a)(6).      “[T]he timely filing of a notice of

appeal in a civil case is a jurisdictional requirement.” Bowles v.

Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on

December 1, 2015.    The notice of appeal was filed, at the earliest,

on April 12, 2016.    Because Johnson failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.

                                                            DISMISSED




                                   2